Exhibit 10.40

 

2006 Employee Equity Incentive Plan
Notice of Grant of Stock Options
and Option Agreement

Synopsys, Inc.
ID: 56-1546236
700 East Middlefield Road
Mountain View, CA  94043

 

 

 

<<Name>>
<<Address Line>>
<<City, State Zip Country>>

Option Number:

ID:

<<number>>

<<ID>>

 

Effective <<Grant Date>>, Synopsys, Inc. (the “Company”) has granted you a
Nonstatutory Stock Option (the “Option”) under the 2006 Employee Equity
Incentive Plan (the “Plan”) to buy <<# of Shares>>  shares of  common stock of
the Company at an exercise price of <<price>> per share.

 

This Option may be exercised, in whole or in part, in accordance with the
following vesting

schedule, subject to your continued service with the Company or an affiliate.

 

 

Shares

 

Vest Type

 

Full Vest

 

Expiration

 

 

 

 

 

date

 

expiration

 

 

 

On Vest Date

 

date

 

expiration

 

 

 

 

 

 

 

 

 

 

 

Monthly

 

 

 

 

 

 

1.             Exercise upon Termination of Employment.  In the event of
termination of your employment or service with the Company for any reason, you
will be permitted to exercise the Option to the extent vested at the time of
termination for ninety (90) days following your date of termination; provided,
however, that if your termination is due to death or disability, the
post-termination exercise period is twelve (12) months; and provided further
that if your termination is for “Cause” as defined in the Plan, you shall not be
permitted to exercise the Option in any respect.

 

2.             Responsibility for Taxes.  Regardless of any action the Company,
or my employer, if different from the Company (the “Employer”) takes with
respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related withholding (“Tax-Related Items”), I acknowledge
that the ultimate liability for all Tax-Related Items legally due by me is and
remains my responsibility and that the Employer (1) makes no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Option, including the grant, vesting or exercise of the
Option, the subsequent sale of shares acquired pursuant to such exercise and the
receipt of any dividends; and (2) does not commit to structure the terms of the
grant or any aspect of the Option to reduce or eliminate my liability for
Tax-Related Items.

 

Prior to exercise of the Option, I shall pay or make adequate arrangements
satisfactory to the Employer to satisfy all withholding and payment on account
obligations of the Employer.  In this regard, I authorize the Employer to
withhold all applicable Tax-Related Items from my wages or other cash
compensation paid to me by the Employer or from proceeds of the sale of the
shares.  Alternatively, or in addition, if permissible under local law, the
Employer may (1) sell or arrange for the sale of shares that I acquire to meet
the withholding obligation for Tax-Related Items, and/or (2) withhold in shares,
provided that the Employer only withholds the amount of shares necessary to
satisfy the minimum withholding amount.  Finally, I shall pay to the

 

 

1

--------------------------------------------------------------------------------


 

Employer any amount of Tax-Related Items that the Employer may be required to
withhold as a result of my receipt or exercise of the Option and my sale of the
shares obtained pursuant to any exercise of the Option that cannot be satisfied
by the means previously described.  The Employer may refuse to honor the
exercise and refuse to deliver the shares if I fail to comply with my
obligations in connection with the Tax-Related Items as described in this
section.

 

3.             Nature of Grant.  In accepting the grant of the Option, I
acknowledge that:

(a)           the Plan is established voluntarily by the Employer, is
discretionary in nature, and may be modified, amended, suspended or terminated
by the Company as provided in the Plan;

(b)           the grant of the Option and any other options under the Plan is
voluntary and occasional and does not create any contractual or other right to
receive future grants of options, shares or any other benefit or compensation in
lieu of future options, even if options have been granted repeatedly in the
past;

(c)           all decisions with respect to future option grants, if any, will
be at the sole discretion of the Company;

(d)           my participation in the Plan shall not create a right to further
employment or service with the Employer and shall not interfere with the ability
of the Employer to terminate my employment or service relationship at any time
with or without cause;

(e)           I am voluntarily participating in the Plan;

(f)            the Option is an extraordinary item that does not constitute
compensation of any kind for services of any kind rendered to the Employer, and
which is outside the scope of my employment or service contract, if any;

(g)           the Option and any income derived therefrom is a potential bonus
payment not paid in lieu of any normal or expected compensation or salary for
any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, life or accident insurance benefits, pension or retirement
benefits or similar payments;

(h)           in the event of the termination of my employment or service
relationship, the Option will not be interpreted to form an employment or
service contract or relationship with the Employer; and furthermore, the Option
will not be interpreted to form an employment or service contract with the
Employer or any subsidiary or affiliate;

(i)            in the event of the termination of my employment or service
relationship, my eligibility to receive shares of common stock or payments under
the Option or the Plan, if any, will terminate as of the date expressly provided
in the Option, regardless of any reasonable notice period mandated by local law;

(j)            the future value of the shares underlying the Option is unknown
and cannot be predicted with certainty;

 

2

--------------------------------------------------------------------------------


 

(k)           if the value of the underlying shares does not exceed the exercise
price upon exercise, the Option will have no value and if I exercise the Option,
the value of the shares acquired upon exercise may increase or decrease in
value, even below the exercise price;

(l)            I understand that should I die owning shares of Company common
stock or the Option, such shares or the Option may subject my estate to United
States federal estate taxes.  I understand that I should seek my own tax advice
regarding this potential tax;

(m)          I disclaim any entitlement to compensation or damages arises from
the termination of the Option or diminution in value of the shares of common
stock and I hereby irrevocably release the Company and the Employer from any
such claim that may arise; and

(n)           the Plan and the Option set forth the entire understanding between
me, the Company, the Employer, and any affiliate thereof regarding the
acquisition of the shares of common stock and supersedes all prior oral and
written agreements pertaining to the Option.

4.             Data Privacy.  I hereby explicitly and unambiguously consent to
the collection, use and transfer, in electronic or other form, of my personal
data as described in this document by and among, as applicable, the Employer and
its subsidiaries and affiliates for the exclusive purpose of implementing,
administering and managing my participation in the Plan.

I understand that the Employer holds certain personal information about me,
including, but not limited to, my name, home address and telephone number, date
of birth, social insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in Employer,
details of all options or any other entitlement to shares of stock awarded,
canceled, exercised, vested, unvested or outstanding in my favor (the “Personal
Data”), for the purpose of implementing, administering and managing the Plan.  I
understand that Personal Data may be transferred to any third parties assisting
in the implementation, administration and management of the Plan, that these
recipients may be located in my country or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than my country.  I
understand that I may request a list with the names and addresses of any
potential recipients of the Personal Data by contacting my local human resources
representative.  I authorize the recipients to receive, possess, use, retain and
transfer the Personal Data, in electronic or other form, for the purposes of
implementing, administering and managing my participation in the Plan, including
any requisite transfer of such Personal Data as may be required to a broker or
other third party with whom I may elect to deposit any shares of stock acquired
upon exercise of the Option.  I understand that Personal Data will be held only
as long as is necessary to implement, administer and manage my participation in
the Plan.  I understand that I may, at any time, view the Personal Data, request
additional information about the storage and processing of the Personal Data,
require any necessary amendments to the Personal Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing my local
human resources representative.  I understand, however, that refusing or
withdrawing my consent may affect my ability to hold the Option and participate
in the Plan.  For more information on the consequences of my refusal to consent
or withdrawal of consent, I understand that I may contact my local human
resources representative.

5.             Governing Law.  The Option is governed by, and subject to, the
laws of the State of California without resort to that State’s conflict-of-laws
rules.  For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by this grant or the
Agreement, the parties hereby submit to and consent to the exclusive
jurisdiction of the State of California and agree that such litigation shall be
conducted only in the courts of Santa

 

3

--------------------------------------------------------------------------------


 

Clara, California, or the federal courts for the United States for the Northern
District of California, and no other courts, where this grant is made and/or to
be performed.

 

6.             Electronic Delivery.  The Company may, in its sole discretion,
decide to deliver any documents related to the Option granted hereunder or to
participation in the Plan (or future options or other equity awards that may be
granted under the Plan) by electronic means or to request my consent to
participate in the Plan by electronic means.  I hereby consent to receive such
documents by electronic delivery and, if requested, to agree to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

7.             Severability.  The provisions of this Agreement are severable and
if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

 

*  *  *  *  *  *  *  *  *  *  *  *  *  *  *

 

My signature below indicates that I have read this Notice of Grant of Stock
Options and Option Agreement and agree to be bound by the terms and conditions
of the Plan and this Agreement.

 

 

<<Name>>                                                                                           
Date

 

 

Brian Beattie, CFO

 

 

4

--------------------------------------------------------------------------------